 Case 1:20-cv-00659-MN Document 21 Filed 05/21/21 Page 1 of 4 PageID #: 520




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

SISVEL INTERNATIONAL S.A.,            )
3G LICENSING S.A. and SISVEL S.P.A.   )
                                      )
                   Plaintiffs,        )
                                      )
              v.                      )   C.A. No. 20-651 (MN)
                                      )
DELL, INC.,                           )
                                      )
                   Defendant.         )
                                      )
SISVEL INTERNATIONAL S.A.,          )
3G LICENSING S.A. and SISVEL S.P.A. )
                                    )
                  Plaintiffs,       )
                                    )
           v.                       )     C.A. No. 20-652 (MN)
                                    )
HONEYWELL INTERNATIONAL INC.,       )
                                    )
                  Defendant.        )
                                    )
                                    )
3G LICENSING S.A. and SISVEL S.P.A.
                                    )
                                    )
                  Plaintiffs,
                                    )
           v.                       )
                                    )     C.A. No. 20-654 (MN)
TCL COMMUNICATION TECHNOLOGY )
                                    )
HOLDINGS LIMITED, TCT MOBILE
                                    )
INTERNATIONAL LIMITED, TCT
                                    )
MOBILE, INC., TCT MOBILE (US) INC.
and TCT MOBILE (US) HOLDINGS INC., )
                                    )
                                    )
                  Defendants.
                                    )
 Case 1:20-cv-00659-MN Document 21 Filed 05/21/21 Page 2 of 4 PageID #: 521




                                              )
SISVEL INTERNATIONAL S.A.,
3G LICENSING S.A. and SISVEL S.P.A.           )
                                              )
                                              )
                      Plaintiffs,
                                              )
                                              )       C.A. No. 20-656 (MN)
              v.
                                              )
                                              )
VERIFONE, INC.,
                                              )
                                              )
                      Defendant.
                                              )
                                              )
SISVEL INTERNATIONAL S.A.,
                                              )
3G LICENSING S.A. and SISVEL S.P.A.
                                              )
                                              )
                      Plaintiffs,
                                              )
                                              )       C.A. No. 20-658 (MN)
              v.
                                              )
                                              )
WIKO SAS and WIKO USA, INC.
                                              )
                                              )
                      Defendants.
                                              )
                                              )
SISVEL INTERNATIONAL S.A.,
                                              )
3G LICENSING S.A. and SISVEL S.P.A.
                                              )
                                              )
                      Plaintiffs,
                                              )
                                              )       C.A. No. 20-659 (MN)
              v.
                                              )
                                              )
XIRGO TECHNOLOGIES, LLC,
                                              )
                                              )
                      Defendant.
                                              )

                    STIPULATION AND ORDER TO EXTEND TIME

       IT IS HEREBY STIPULATED by the parties, subject to the approval of the Court, that

the deadline for the defendants to file a reply brief in support of their Motion to Stay Pending

Inter Partes Review is extended to May 28, 2021.




                                                  2
  Case 1:20-cv-00659-MN Document 21 Filed 05/21/21 Page 3 of 4 PageID #: 522




DEVLIN LAW FIRM LLC                         MORRIS, NICHOLS, ARSHT & TUNNELL LLP

/s/ Timothy Devlin                          /s/ Jeremy A. Tigan
____________________________________        _____________________________________
Timothy Devlin (#4241)                      Jack B. Blumenfeld (#1014)
1526 Gilpin Avenue                          Jeremy A. Tigan (#5239)
Wilmington, DE 19806                        1201 North Market Street
(302) 449-9010                              P.O. Box 1347
tdevlin@devlinlawfirm.com                   Wilmington, DE 19899
                                            (302) 658-9200
Attorneys for Plaintiffs                    jblumenfeld@morrisnichols.com
                                            jtigan@morrisnichols.com

                                            Attorneys for Defendant Dell, Inc.

K&L GATES LLP                               ASHBY & GEDDES

/s/ Steven L. Caponi                        /s/ Steven J. Balick
_____________________________________       _____________________________________
Steven L. Caponi (#3484)                    Steven J. Balick (#2114)
Matthew B. Goeller (#6283)                  Andrew C. Mayo (#5207)
600 North King Street, Suite 901            500 Delaware Avenue, 8th Floor
Wilmington, DE 19801                        P.O. Box 1150
(302) 416-7080                              Wilmington, DE 19899
steven.caponi@klgates.com                   (302) 654-1888
matthew.goeller@klgates.com                 sbalick@ashbygeddes.com
                                            amayo@ashbygeddes.com
Attorneys for Defendant Honeywell
International, Inc.                         Attorneys for Defendants TCL Communication
                                            Technology Holdings Limited, TCT Mobile
                                            International Limited, TCT Mobile, Inc., TCT
                                            Mobile (US) Inc., and TCT Mobile (US)
                                            Holdings Inc.




                                        3
 Case 1:20-cv-00659-MN Document 21 Filed 05/21/21 Page 4 of 4 PageID #: 523




POTTER ANDERSON & CORROON, LLP                    ASHBY & GEDDES

/s/ Stephanie E. O'Byrne                          /s/ Steven J. Balick
_____________________________________             _____________________________________
David E. Moore (#3983)                            Steven J. Balick (#2114)
Bindu A. Palapura (#5370)                         Andrew C. Mayo (#5207)
Stephanie E. O'Byrne (#4446)                      500 Delaware Avenue, 8th Floor
1313 North Market Street                          P.O. Box 1150
Hercules Plaza, 6th Floor                         Wilmington, DE 19899
P.O. Box 951                                      (302) 654-1888
Wilmington, DE 19899-0951                         sbalick@ashbygeddes.com
(302) 984-6000                                    amayo@ashbygeddes.com
dmoore@potteranderson.com
bpalapura@potteranderson.com                      Attorneys for Defendants Wiko SAS and Wiko
sobyrne@potteranderson.com                        USA, Inc.

Attorneys for Defendant VeriFone, Inc.

MORRIS JAMES LLP

/s/ Kenneth L. Dorsney
_____________________________________
Kenneth L. Dorsney (#3726)
500 Delaware Avenue, Suite 1500
Wilmington, DE 19899-2306
(302) 888- 6855
kdorsney@morrisjames.com

Attorneys for Defendant Xirgo Technologies,
LLC

May 21, 2021


               SO ORDERED this____day of May, 2021.



                                    ______________________________________________
                                    United States District Court Judge




                                              4
